Case 1:17-cv-01386-LPS Document 151 Filed 09/02/20 Page 1 of 1 PageID #: 6252

                   MORRIS, NICHOLS, ARSHT                 &   TUNNELL      LLP
                                  1201 N ORTH M ARKET S TREET
                                         P.O. B OX 1347
                              W ILMINGTON , D ELAWARE 19899-1347

                                          (302) 658-9200
                                       (302) 658-3989 FAX
MICHAEL J. FLYNN
(302) 351-9661
mflynn@mnat.com
                                       September 2, 2020


The Honorable Leonard P. Stark                                        VIA ELECTRONIC FILING
United States District Court
 for the District of Delaware
844 North King Street
Wilmington, DE 19801

         Re: Osseo Imaging, LLC v. Planmeca USA Inc., C.A. No. 17-1386 (LPS) (CJB)

Dear Chief Judge Stark:

         I write on behalf of the parties in this matter to respectfully request that the Court
postpone the pre-trial and trial dates due to continuing complications resulting from the
coronavirus pandemic. A pretrial conference is currently set for October 1, 2020, and a 5-day
jury trial is set to begin on October 16, 2020. See D.I. 148.

        In addition to concerns about the safety and practicality of conducting a jury trial under
the current circumstances, travel by co-counsel and witnesses remains a significant concern.
Osseo’s lead counsel is in New York, and Planmeca’s lead counsel is in Texas. Further, in
particular, Planmeca’s representatives, inlcuding its primary technical witness, are in Finland and
currently face travel restrictions to the United States. The CDC lists the United States and
Finland as having “high” COVID-19 risk.

        Accordingly, the parties respectfully request that the pre-trial conference and trial be
rescheduled for spring or summer 2021 as the Court’s schedule permits. This continuance will
also allow the Court additional time to resolve the pending summary judgment and Daubert
motions heard by the Court on January 8, 2020. See D.I. 92, 94, 96, 98, 100, and 103.

       Counsel are available at the Court’s convenience if Your Honor would like to discuss this
request.

                                             Respectfully,

                                             /s/ Michael J. Flynn
                                             Michael J. Flynn (#5333)

cc:      All Counsel of Record (Via Electronic Mail)
